commissioner tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c dec uniform issue list tep nat ‘ot legend taxpayera_ - taxpayer b ira x ira y ira z financial_institution a financial_institution b amount a amount b amount c dear ee kek kkrk xk kk kak this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ page the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b represent that taxpayer a received distributions from ra x totaling amount a and from ira y totaling amount b and that taxpayer b received a distribution from ira z totaling amount c taxpayer a and taxpayer b assert that their failure to accomplish rollovers within the 60-day period prescribed by sec_408 of the code was due to taxpayer a's mental condition which impaired her ability to make financial decisions during the 60-day period taxpayer a and taxpayer b further represent that amount a amount b and amount c have not been used for any other purpose taxpayer a and taxpayer b are married taxpayer a handled the couple's finances and taxpayer b the owner of ira x at financial_institution a and ira y at financial_institution b taxpayer b was the owner of ira z at financial_institution a relied on taxpayer a for financial guidance taxpayer a was taxpayer a has been diagnosed with a mental condition rendering her judgment insight and memory poor on date taxpayer a had amount a distributed from ira x and based on taxpayer a's insistence taxpayer b had amount c distributed from ira z on date taxpayer a had amount b distributed from ira y due to her mental condition taxpayer a did not believe the employees of financial_institution a and financial_institution b when they tried to inform her of the consequences of the distributions and made the distributions without any understanding of her actions because taxpayer a's mental condition is not improving taxpayer a and taxpayer b have represented that their son will be added to their accounts and will have the power_of_attorney for their affairs based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount a amount b and amount c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 and incidental death_benefit requirements of sec_401 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a and taxpayer b is consistent with their assertion that their failure to accomplish timely rollovers was caused by taxpayer a's mental condition which impaired her ability to make financial decisions during the 60-day period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount a from ira x amount b from ira y and amount c from ira z taxpayer a and taxpayer b are granted a period of days from the issuance of this ruling letter to contribute amount a and amount b into rollover iras for taxpayer a and amount c into a rollover ira for taxpayer b provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions amount a amount b and amount c will be considered rollover_contributions within the meaning of sec_408 page this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code related to required minimum distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 sincerely yours dmz donzell h employee_plans technical group ottbesh tittlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc rrek
